994 So.2d 1124 (2007)
Horace L. JENKINS, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D07-2137.
District Court of Appeal of Florida, Third District.
December 19, 2007.
Horace L. Jenkins, in proper person.
Bill McCollum, Attorney General, and Lane Hodes, Assistant Attorney General, for appellee.
Before COPE, GREEN, and SALTER, JJ.
PER CURIAM.
Affirmed.
GREEN and SALTER, JJ., concur.
COPE, J. (concurring in part and dissenting in part).
Although it apparently will have no practical effect on the length of time that defendant-appellant Jenkins will serve, he claims in point two that there was no factual basis for his plea in Miami-Dade County Circuit Court Case Number 04-117, and that his plea was involuntary. The defendant alleges that the codefendant gave a statement exonerating him in case number 04-117.
Although the trial court denied the claim as successive, it is not clear that the successiveness bar is applicable. See Fla. R.Crim. P. 3.850(f). The prior motion and order were not attached to the denial order. See Romeo v. State, 965 So.2d 197 (Fla. 3d DCA 2007). Because the postconviction record now before us does not conclusively refute the defendant's point two, I would remand for further proceedings on that point only. See Fla. R.App. P. 9.141(b)(2)(D).